Exhibit 10.8

Americold Realty Trust

2017 Equity Incentive Plan

Effective January 23, 2018



--------------------------------------------------------------------------------

Contents

 

 

 

Section 1. Establishment, Purpose and Duration

     1  

Section 2. Definitions

     1  

Section 3. Administration

     6  

Section 4. Shares Subject to This Plan and Maximum Awards

     8  

Section 5. Eligibility and Participation

     10  

Section 6. Stock Options

     11  

Section 7. Stock Appreciation Rights

     13  

Section 8. Restricted Stock

     13  

Section 9. Restricted Stock Units

     15  

Section 10. Performance Shares

     15  

Section 11. Performance Units

     16  

Section 12. Other Stock-Based Awards and Cash-Based Awards

     16  

Section 13. Effect of Termination of Service

     17  

Section 14. Transferability of Awards and Shares

     17  

Section 15. Performance-Based Compensation

     18  

Section 16. Nonemployee Trustee Awards

     20  

Section 17. Effect of a Change in Control

     21  

Section 18. Dividends and Dividend Equivalents

     23  

Section 19. Beneficiary Designation

     23  

Section 20. Rights of Participants

     23  

Section 21. Amendment and Termination

     24  

Section 22. General Provisions

     26  



--------------------------------------------------------------------------------

Americold Realty Trust

2017 Equity Incentive Plan

Section 1. Establishment, Purpose and Duration

1.1    Establishment. Americold Realty Trust, a Maryland real estate investment
trust, establishes an incentive compensation plan to be known as the Americold
Realty Trust 2017 Equity Incentive Plan, as set forth in this document. This
Plan permits the grant of various forms of equity- and cash-based awards. This
Plan shall become effective upon shareholder approval (the “Effective Date”) and
shall remain in effect as provided in Section 1.3. This Plan and each Award
granted hereunder are conditioned on and shall be of no force or effect until
this Plan is approved by the shareholders of the Company within twelve
(12) months after its adoption by the Board.

1.2    Purpose of this Plan. The purpose of this Plan is to enable the Company
and its Subsidiaries to attract and retain qualified individuals for positions
of significant responsibility and to provide additional incentives to
Participants by providing them with, among other things, an opportunity for
investment in the Company.

1.3    Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years after the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions.

Section 2. Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

2.1     “Award” means a grant under this Plan of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, Cash-Based Awards or Other
Stock-Based Awards, in each case subject to the terms of this Plan.

2.2    “Award Agreement” means a written agreement entered into by the Company
and a Participant, or a written or electronic statement issued by the Company to
a Participant, which in either case contains (either expressly or by reference
to this Plan or any subplan created hereunder) the terms and provisions
applicable to an Award granted under this Plan, including any amendment or
modification thereof. The Committee may provide for the use of electronic,
internet or other non-paper Award Agreements, and the use of electronic,
Internet or other non-paper means for the acceptance thereof and actions
thereunder by a Participant (including, but not limited to, the use of
electronic signatures).

2.3    “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act and the terms
“Beneficial Ownership” and “Beneficially Own” shall have the corresponding
meanings.

2.4    “Board” means the Board of Trustees (or equivalent governing body) of
the Company.



--------------------------------------------------------------------------------

2.5    “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Section 12.

2.6    “Cause” means if the Participant is a party to a written employment or
service agreement with the Company or its Subsidiaries and such agreement
provides for a definition of Cause, the definition contained therein, or if no
such agreement exists, or if such agreement does not define Cause, (a) the
commission of, or plea of guilty or no contest to, a felony or a crime involving
moral turpitude or the commission of any other act involving willful malfeasance
or material fiduciary breach with respect to the Company or a Subsidiary;
(b) theft or embezzlement of the property of the Company or a Subsidiary;
(c) conduct that results in or is reasonably likely to result in material harm
to the reputation or business of the Company or any of its Subsidiaries;
(d) gross negligence or willful misconduct with respect to the Company or a
Subsidiary; (e) the willful and continued failure to perform substantially the
Participant’s duties with the Company or one of its Subsidiaries; or (f) a
material violation of state or federal securities laws.

2.7    A “Change in Control” means, except as may otherwise be provided in an
Award Agreement, the occurrence of any one of the following events:

(a)    the acquisition by any Person (other than the Company or a Subsidiary or
any Company employee benefit plan (including its trustee)), of Beneficial
Ownership, directly or indirectly, of securities of the Company representing 50%
or more of the combined voting power of the Company’s then outstanding
securities;

(b)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Trustee subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds (2/3) of the
Trustees then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of Trustees or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c)    consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets or stock of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the Beneficial Owners, respectively, of the total number of
shares of the Company’s outstanding securities immediately prior to such
Business Combination Beneficially Own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding securities of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership of the combined voting power of the Company’s outstanding securities
immediately prior to such Business Combination, (ii) no Person (excluding any
corporation resulting from such Business Combination, or any employee benefit
plan (including its trustee) of the Company or such corporation resulting from
such Business Combination) Beneficially Owns, directly or indirectly, 50% or
more of, respectively, the combined voting power of the then outstanding
securities of the corporation resulting from such Business Combination except to
the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were Trustees of the
Company immediately prior to the signing of the agreement providing for such
Business Combination.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Code Section 409A, and if that Award
provides for payment or a change in the time or form of payment based upon a
Change in Control, then, solely for purposes of applying such payment or a
change in the time or form of payment provision, a Change in Control shall be
deemed to have occurred upon an event described in Section 2.7 only if the event
would also constitute a change in ownership or effective control of, or a change
in ownership of a substantial portion of the assets of, the Company under Code
Section 409A.

A “Change in Control” shall not result from any transaction precipitated by the
Company’s insolvency, appointment of a conservator, or determination by a
regulatory agency that the Company is insolvent, nor from any transaction
initiated by the Company in regard to converting from a publicly traded company
to a privately held company.

2.8    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

2.9    “Commission” means the United States Securities and Exchange Commission.

2.10    “Committee” means the Compensation Committee of the Board or any other
committee designated by the Board to administer this Plan. The members of the
Committee shall be appointed from time to time by and shall serve at the
discretion of the Board. The Committee shall consist of three or more
Nonemployee Trustees. If the Committee does not exist or cannot function for any
reason, the Board may take any action under this Plan that would otherwise be
the responsibility of the Committee. To the extent required by applicable law,
rule or regulation, it is intended that each member of the Committee shall be
(i) an independent director within the meaning of the rules and regulations of
the New York Stock Exchange (or such other national securities exchange or
quotation system on which the Shares may be listed or quoted) and (ii) a
non-employee director within the meaning of Exchange Act Rule 16b-3, or
alternatively, the Committee may designate a subcommittee or establish other
procedures for purposes of satisfying such requirements.

2.11    “Company” means Americold Realty Trust, and any successor thereto as
provided in Section 22.21.

2.12    “Dividend Equivalent” has the meaning set forth in Section 18.

2.13    “Effective Date” has the meaning set forth in Section 1.1.

2.14    “Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or the Subsidiary on its
payroll records. An Employee shall not include any individual during any period
he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant or an employee of an employment, leasing,
consulting or temporary agency or any other entity other than the Company or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified, as a common-law
employee of the Company or Subsidiary during such period.

 

3



--------------------------------------------------------------------------------

2.15    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

2.16    “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.17    “Fair Market Value” means, as applied to a specific date and unless
otherwise specified in an Award Agreement, the price of a Share that is equal to
the closing price of a Share on the New York Stock Exchange (or, on such other
national securities exchange or quotation system on which the Shares may be
listed or quoted) on the date of determination, or if no sales of Shares shall
have occurred on such exchange on the date of determination, the closing price
of the Shares on such exchange on the most recent date on which the Shares were
publicly traded. Notwithstanding the foregoing, if Shares are not traded on any
established stock exchange, the Fair Market Value means the price of a Share as
established by the Committee acting in good faith (and to the extent applicable,
based on a reasonable valuation method that is consistent with the requirements
of Code Section 409A and the regulations thereunder).

2.18    “Grant Date” means the date an Award to a Participant pursuant to this
Plan is approved by the Committee (or such later date as specified in such
approval by the Committee) or, in the case of an Award granted to a Nonemployee
Trustee, the date on which such Award is approved by the Board (or such later
date as specified in such approval by the Board).

2.19    “Grant Price” means the per Share price established at the time of grant
of a SAR pursuant to Section 7.

2.20    “Incentive Stock Option” or “ISO” means an Award granted pursuant to
Section 6 that is designated as an Incentive Stock Option and that is intended
to meet the requirements of Code Section 422 or any successor provision.

2.21    “Nonemployee Trustee” means a Trustee who is not an Employee.

2.22    “Nonqualified Stock Option” means an Award granted pursuant to Section 6
that is not intended to meet the requirements of Code Section 422, or that
otherwise does not meet such requirements.

2.23    “Option” means an Award consisting of a right granted to a Participant
pursuant to Section 6 to purchase a specified number of Shares at a specified
Exercise Price, which Award may be an Incentive Stock Option or a Nonqualified
Stock Option.

2.24    “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of this Plan that is granted pursuant to
Section 12.

2.25    “Participant” means any eligible individual as set forth in Section 5 to
whom an Award is granted, and includes any individual who holds an Award after
the death of the original recipient.

2.26    “Performance-Based Compensation” means compensation payable under an
Award which is conditioned upon the achievement of performance goals based upon
one or more Performance Measures as described in Section 15.

 

4



--------------------------------------------------------------------------------

2.27    “Performance Measures” means measures, as described in Section 15.2,
upon which performance goals are based pursuant to this Plan in order to qualify
Awards as Performance-Based Compensation.

2.28    “Performance Period” means the period of time during which
pre-established performance goals must be met in order to determine the degree
of payout and/or vesting with respect to an Award.

2.29    “Performance Shares” means an Award granted pursuant to Section 10.

2.30    “Performance Unit” means an Award granted pursuant to Section 11.

2.31    “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a vesting requirement (based on continued
service, the achievement of performance goals or upon the occurrence of other
events as determined by the Committee, in its discretion) as provided in
Sections 8 and 9.

2.32    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

2.33    “Plan” means this Americold Realty Trust 2017 Equity Incentive Plan, as
the same may be amended from time to time.

2.34    “Restricted Stock” means Shares issued to a Participant that are subject
to an Award granted pursuant to Section 8 and to such restrictions on transfer,
forfeiture conditions and other restrictions or limitations as may be set forth
in this Plan and the applicable Award Agreement.

2.35    “Restricted Stock Unit” means the right under an Award granted pursuant
to Section 9 to receive at a future time one Share, or the Fair Market Value
thereof, subject to such restrictions on transfer, forfeiture conditions and
other restrictions or limitations as may be set forth in this Plan and the
applicable Award Agreement.

2.36    “Share” means a share of common stock, par value $0.01 per share, of the
Company.

2.37    “Stock Appreciation Right” or “SAR” means the right under an Award
granted pursuant to Section 7 to receive, in cash and/or Shares as determined by
the Committee, an amount equal to the appreciation in value of a specified
number of Shares between the Grant Date of the SAR and its exercise date.

2.38    “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, ownership
of more than 50% of the total combined voting power of all classes of stock or
comparable interests.

2.39    “Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

2.40    “Termination of Service” means the following:

(a)    for an Employee, the date on which the Employee is no longer an Employee;

 

5



--------------------------------------------------------------------------------

(b)    for a Nonemployee Trustee, the date on which the Nonemployee Trustee is
no longer a member of the Board; and

(c)    for a consultant, the date on which service as a consultant to the
Company and its Subsidiaries has ceased.

With respect to any payment of an Award subject to Code Section 409A, a
Termination of Service shall mean a “separation from service” within the meaning
of Code Section 409A.

 

  2.41 “Trustee” means any individual who is a member of the Board.

Section 3. Administration

3.1    General. The Committee shall be responsible for administering this Plan,
subject to this Section 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Trustees shall be entitled to rely upon the advice, opinions or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company or Subsidiary, and all other interested parties. Any
action of the Committee shall be valid and effective even if the members of the
Committee at the time of such action are later determined not to have satisfied
all of the criteria for membership in clauses (i) and (ii) of Section 2.10.

3.2    Authority of the Committee. Subject to any express limitations set forth
in this Plan, the Committee shall have full and exclusive discretionary power
and authority to take such actions as it deems necessary and advisable with
respect to the administration of this Plan including, but not limited to, the
following:

(a)    To determine from time to time which of the persons eligible under this
Plan shall be granted Awards, when and how each Award shall be granted, what
type or combination of types of Awards shall be granted, the provisions of each
Award granted (which need not be identical), including the time or times when a
person shall be permitted to receive Shares pursuant to an Award and the number
of Shares subject to an Award;

(b)    To construe and interpret this Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration;

(c)    To correct any defect, omission or inconsistency in this Plan or in an
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make this Plan fully effective;

(d)    To approve forms of Award Agreements for use under this Plan;

(e)    To determine the Fair Market Value of a Share or whether a Change in
Control shall have occurred;

(f)    To amend any Award Agreement as permitted under this Plan;

(g)    To adopt subplans and/or special provisions applicable to stock awards
regulated by the laws of a jurisdiction other than and outside of the United
States, to Cash-Based Awards, or to awards to

 

6



--------------------------------------------------------------------------------

Trustees (as contemplated by Section 16). Such subplans and/or special
provisions shall be subject to and consistent with the terms of this Plan,
except to the extent the Committee determines that different terms and
conditions are necessary or desirable to comply with the laws of a jurisdiction
other than and outside of the United States;

(h)    To authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award;

(i)    To determine whether Awards will be settled in Shares of common stock,
cash or in any combination thereof;

(j)    To determine whether Awards will provide for Dividend Equivalents;

(k)    To establish a program whereby Participants designated by the Committee
may reduce compensation otherwise payable in cash in exchange for Awards under
this Plan;

(l)    To authorize a program permitting eligible Participants to surrender
outstanding Awards in exchange for newly granted Awards subject to any
applicable shareholder approval requirements set forth in Section 21.1 of this
Plan;

(m)    To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by a Participant of any Shares, including, without
limitation, “blackout” periods, restrictions under an insider trading policy and
restrictions as to the use of a specified brokerage firm for such resales or
other transfers;

(n)    To waive any restrictions, conditions or limitations imposed on an Award
at the time the Award is granted or at any time thereafter including but not
limited to forfeiture, vesting and treatment of Awards upon a Termination of
Service;

(o) To permit Participants to elect to defer payments of Awards, provided that
any such deferrals shall comply with applicable requirements of the Code,
including Code Section 409A;

(p) To certify the satisfaction of, performance goals in compliance with the
requirements of Section 15; and

(q) To issue rules and regulations for the administration of the Plan.

3.3    Delegation. To the extent permitted by law, the Committee may delegate to
one or more of its members or to one or more officers of the Company or any
Subsidiary or to one or more agents or advisors such administrative duties or
powers as it may deem advisable, and the Committee or any individuals to whom it
has delegated duties or powers as aforesaid may employ one or more individuals
to render advice with respect to any responsibility the Committee or such
individuals may have under this Plan. To the extent permitted by applicable law
and the applicable rules of a stock exchange, the Committee may, by resolution,
authorize one or more officers of the Company to do one or both of the following
on the same basis as can the Committee: (a) designate Employees to be recipients
of Awards; and (b) determine the size of any such Awards; provided, however,
(i) the Committee shall not delegate such responsibilities to any such officer
for Awards granted to a Nonemployee Trustees or an officer (as defined in Rule
16a-1(f) of the Exchange Act); (ii) the resolution providing such authorization
sets forth the total number of Awards (including Share limitations) such
officer(s) may grant; and (iii) the officer(s)

 

7



--------------------------------------------------------------------------------

shall report periodically to the Committee regarding the nature and scope of the
Awards granted pursuant to the authority delegated. In the event that the
Committee’s authority is delegated to officers or employees in accordance with
the foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Committee’s delegation of authority
hereunder shall have the same force and effect as if such action was undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.

Section 4. Shares Subject to This Plan and Maximum Awards

4.1    Number of Shares Authorized and Available for Awards. Subject to
adjustment as provided under Section 4.4, the maximum number of Shares reserved
for issuance under this Plan is 9,000,000 Shares. The maximum number of these
reserved Shares with respect to which Incentive Stock Options may be granted
under the Plan is 9,000,000. Each Share with respect to which an Option or
stock-settled SAR is granted under the Plan shall reduce the aggregate number of
Shares that be delivered under the Plan by one Share and each Share with respect
to which any other Award denominated in Shares granted under the Plan shall
reduce the aggregate number of Shares that may be delivered under the Plan by
one Share. For SARs settled in Shares, each Share with respect to which such
stock-settled SAR is exercised shall be counted as one Share against the maximum
aggregate number of Shares that may be delivered pursuant to Awards granted
under the Plan, regardless of the number of Shares actually delivered upon
settlement of such stock-settled SAR.

4.2    Share Usage. In determining the number of Shares available for grant
under this Plan at any time, the following rules shall apply:

(a) If any Option, Stock Appreciation Right, Restricted Stock Unit or Other
Stock-Based Award granted under the Plan expires, terminates or is canceled for
any reason without having been exercised in full, the number of Shares subject
to such Award that were not issued with respect to such Award shall again be
available for the purpose of Awards under the Plan without reducing the number
of Shares that remain available for issuance.

(b)    If any shares of Restricted Stock, Performance Awards or Other
Stock-Based Awards denominated in Shares awarded under the Plan to a Participant
are forfeited for any reason, the number of forfeited shares of Restricted
Stock, Performance Awards or Other Stock-Based Awards denominated in Shares
shall again be available for purposes of Awards under the Plan.

(c) Awards that by their terms may only be settled in cash shall not be counted
against the foregoing maximum share limitations.

(d)    If any Award is settled in cash in lieu of Shares pursuant to an Award,
such Shares shall not become available again for issuance under this Plan.

(e)    Any Shares that are surrendered, withheld or tendered to the Company in
payment of the exercise price of an Option or any taxes required to be withheld
in respect of any Award shall not become available again to be delivered
pursuant to Awards granted under the Plan, and shall be taken into account as
Shares issued under this Plan.

 

8



--------------------------------------------------------------------------------

(f)    Any Shares subject to Substitute Awards shall not be counted against the
share reserve specified in Section 4.1, nor shall they reduce the Shares
authorized for grant to a Participant in any calendar year.

(g)    Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or Shares acquired by the Company.

4.3    Annual Award Limits. Subject to adjustment as set forth in Section 4.4,
the following limits (each an “Annual Award Limit” and, collectively, “Annual
Award Limits”) shall apply to grants of such Awards under this Plan:

(a) The maximum aggregate number of Shares for which Options or SARs may be
granted to any Participant other than a Nonemployee Trustees or consultant in
any calendar year shall be 1,000,000 Shares, (for avoidance of doubt, this limit
applies, in the aggregate, to all Awards subject to this paragraph (a),
including Incentive Stock Options).

(b) The maximum aggregate number of Shares for which Awards other than Options
or SARs that are Performance-Based Compensation that are denominated in Shares,
and granted to any Participant other than a Nonemployee Trustees or consultant
in any calendar year shall be 1,500,000 Shares (for avoidance of doubt, this
limit applies, in the aggregate, to all forms of Awards subject to this
paragraph (b)). The foregoing maximum shall apply to any Performance Period that
is equal to a fiscal year, which maximum shall be adjusted to the corresponding
fraction or multiple of that amount for any Performance Period of a different
duration.

(c) The maximum aggregate amount that may be paid to any Participant other than
a Nonemployee Trustees or consultant in any calendar year under Awards that are
Performance-Based Compensation and that are denominated in cash, shall be
$5,000,000 (for avoidance of doubt, this limit applies in the aggregate, to all
forms of Awards subject to this paragraph (c)). The foregoing maximum shall
apply to any Performance Period that is equal to a fiscal year, which maximum
shall be adjusted to the corresponding fraction or multiple of that amount for
any Performance Period of a different duration.

4.4    Adjustments. All Awards shall be subject to the following provisions:

(a)    In the event of any equity restructuring (within the meaning of FASB ASC
Topic 718 or any successor provision) or similar event that causes the per share
value of Shares to change, such as a stock dividend, stock split, reverse stock
split, split up, spin-off, rights offering or recapitalization through an
extraordinary dividend, the Committee, in order to prevent dilution or
enlargement of Participants’ rights under this Plan, shall substitute or adjust,
as applicable, (i) the number and kind of Shares or other securities that may be
issued under this Plan or under particular forms of Award Agreements, (ii) the
number and kind of Shares or other securities subject to outstanding Awards,
(iii) the Exercise Price or Grant Price applicable to outstanding Awards,
(iv) the Annual Award Limits, and (v) other value determinations applicable to
outstanding Awards. In the event of any other change in corporate capitalization
(including, but not limited to, a merger, consolidation, any reorganization
(whether or not such reorganization comes within the definition of such term in
Code Section 368), or any partial or complete liquidation of the Company to the
extent such events do not constitute equity restructurings or business
combinations within the meaning of FASB ASC Topic 718 or any successor
provision, such equitable adjustments described in the foregoing sentence may be
made as determined to be appropriate and equitable by the Committee to prevent
dilution or enlargement of rights. The Committee, in its discretion, shall
determine the methodology or manner of making such substitution or adjustment.
In

 

9



--------------------------------------------------------------------------------

either case, any such adjustment shall be conclusive and binding for all
purposes of this Plan. Unless otherwise determined by the Committee, the number
of Shares subject to an Award shall always be a whole number.

(b)    In addition to the adjustments required and permitted under paragraph
(a) above, the Committee, in its sole discretion, may make such other
adjustments or modifications in the terms of any Awards that it deems
appropriate to reflect any of the events described in Section 4.4(a), including,
but not limited to, (i) modifications of performance goals and changes in the
length of Performance Periods, or (ii) the substitution of other property of
equivalent value (including, without limitation, cash, other securities and
securities of entities other than the Company that agree to such substitution)
for the Shares available under this Plan or the Shares covered by outstanding
Awards, including arranging for the assumption, or replacement with new awards,
of Awards held by Participants, and (iii) in connection with any sale of a
Subsidiary, arranging for the assumption, or replacement with new awards, of
Awards held by Participants employed by the affected Subsidiary by the
Subsidiary or an entity that controls the Subsidiary following the sale of such
Subsidiary.

(c)    Any actions taken under Section 4.4 shall be subject to compliance with
the rules under Code Sections 409A, 422 and 424, as and where applicable. The
determination of the Committee as to the foregoing adjustments set forth in this
Section 4.4, if any, shall be conclusive and binding on Participants under this
Plan.

4.5    Effect of Plans Operated by Acquired Companies. If a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by shareholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
this Plan and shall not reduce the Shares authorized for grant under this Plan,
subject to applicable legal requirements. Awards using such available shares
shall not be made after the date awards or grants could have been made under the
terms of the pre-existing plan, absent the acquisition or combination, and shall
only be made to individuals who were not Employees, Nonemployee Trustees or
consultants providing services to the Company or any Subsidiary prior to such
acquisition or combination.

4.6. No Limitation on Corporate Actions. The existence of the Plan and any
Awards granted hereunder shall not affect in any way the right or power of the
Company or any Subsidiary to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or business structure,
any merger or consolidation, any issuance of debt, preferred or prior preference
stock ahead of or affecting the Shares, additional shares of capital stock or
other securities or subscription rights thereto, any dissolution or liquidation,
any sale or transfer of all or part of its assets or business or any other
corporate act or proceeding.

Section 5. Eligibility and Participation

5.1    Eligibility to Receive Awards. The Committee may designate any of the
following as a Participant from time to time:

(a) any officer or other Employee of the Company or any of its Subsidiaries;

 

10



--------------------------------------------------------------------------------

(b) an individual that the Company or any of its Subsidiaries has engaged to
become an officer or other employee;

(c) a member of the Board; or

(d) a consultant who provides bona fide services to the Company or any of its
Subsidiaries as an independent contractor.

The Committee’s designation of a Participant in any year shall not require the
Committee to designate such person to receive an Award in another year.

5.2    Participation in this Plan. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all individuals eligible to
participate in this Plan, those individuals to whom Awards shall be granted and
shall determine, in its sole discretion, the nature of any and all terms
permissible by law and the amount of each Award.

5.3    Award Agreements. The Committee shall have the exclusive authority to
determine the terms of an Award Agreement evidencing an Award granted under this
Plan, subject to the provisions herein. The terms of an Award Agreement need not
be uniform among all Participants or among similar types of Awards.

Section 6. Stock Options

6.1    Grant of Options. Subject to the terms and conditions of this Plan,
Options may be granted to Participants covering such number of Shares, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee. Each grant of an Option shall be evidenced by an Award Agreement,
which shall specify whether the Option is in the form of a Nonqualified Stock
Option or an Incentive Stock Option.

6.2    Exercise Price. The Exercise Price for each Option shall be determined by
the Committee and shall be specified in the Award Agreement evidencing such
Option; provided, however, the Exercise Price must be at least equal to 100% of
the Fair Market Value of a Share as of the Option’s Grant Date, except in the
case of Substitute Awards (to the extent consistent with Code Section 409A and,
in the case of Incentive Stock Options, Code Section 424), and subject to
adjustment as provided for under Section 4.4.

6.3    Term of Option. The term of an Option granted to a Participant shall be
determined by the Committee; provided, however, no Option shall be exercisable
later than the tenth anniversary of its Grant Date.

6.4    Exercise of Option. An Option shall be exercisable, in whole or in part,
at such times and be subject to such restrictions and vesting conditions as the
Committee shall in each instance approve, which terms and restrictions need not
be the same for each grant or for each Participant.

6.5    Payment of Exercise Price. An Option shall be exercised by the delivery
of a notice of exercise to the Company or an agent designated by the Company in
a form specified or accepted by the Committee, or by complying with any
alternative procedures that may be authorized by the Committee, setting forth
the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. Any Shares issued upon exercise of
an Option are subject to the transfer

 

11



--------------------------------------------------------------------------------

restrictions set forth in Section 14.3. A condition of the issuance of the
Shares as to which an Option shall be exercised shall be the payment of the
Exercise Price and the payment of applicable withholding taxes. The Exercise
Price of any exercised Option shall be payable to the Company in accordance with
one of the following methods:

(a)    In cash or its equivalent,

(b)    By tendering (either by actual delivery or by attestation) previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the Exercise Price (subject to such procedures and conditions as the
Committee may establish),

(c)    By a cashless (broker-assisted) exercise,

(d)    By authorizing the Company to withhold Shares otherwise issuable upon the
exercise of the Option having an aggregate Fair Market Value at the time of
exercise equal to the Exercise Price to the extent approved by the Committee,

(e)    By any combination of (a), (b), (c) or (d), or

(f)    By any other method approved or accepted by the Committee.

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars or Shares, as
applicable.

6.6    Special Rules Regarding ISOs. Notwithstanding any provision of this Plan
to the contrary, an Option granted in the form of an ISO to a Participant shall
be subject to the following rules:

(a)    An Incentive Stock Option may be granted only to an Employee of the
Company or of any parent or subsidiary corporation (within the meaning of Code
Section 424).

(b) An Option will constitute an Incentive Stock Option only to the extent that
(i) it is so designated in the applicable Award Agreement and (ii) the aggregate
Fair Market Value (determined as of the Option’s Grant Date) of the Shares with
respect to which Incentive Stock Options held by the Participant first become
exercisable in any calendar year (under this Plan and all other plans of the
Company and its Subsidiaries) does not exceed $100,000.

(c)    No Participant may receive an Incentive Stock Option under this Plan if,
immediately after the grant of such Award, the Participant would own Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or an affiliate (determined in accordance with Code
Section 422), unless (i) the exercise price for that Incentive Stock Option is
at least 110% of the Fair Market Value of the Shares subject to that Incentive
Stock Option on the Grant Date and (ii) that Option will expire no later than
five years after its Grant Date.

(d) Any Incentive Stock Option granted under the Plan shall contain such terms
and conditions, consistent with the Plan, as the Committee may determine to be
necessary to qualify such Option as an “incentive stock option” under Code
Section 422.

 

12



--------------------------------------------------------------------------------

Section 7. Stock Appreciation Rights

7.1    Grant of SARs. Subject to the terms and conditions of this Plan, SARs may
be granted to Participants in such number, and upon such terms, and at any time
and from time to time as shall be determined by the Committee. Each grant of
SARs shall be evidenced by an Award Agreement.

7.2    Grant Price. The Grant Price for each grant of a SAR shall be determined
by the Committee and shall be specified in the Award Agreement evidencing the
SAR; provided, however, the Grant Price must be at least equal to 100% of the
Fair Market Value of a Share as of the Grant Date, except in the case of
Substitute Awards (to the extent consistent with Code Section 409A), and subject
to adjustment as provided for under Section 4.4.

7.3    Term of SAR. The term of a SAR granted to a Participant shall be
determined by the Committee; provided, however, no SAR shall be exercisable
later than the tenth anniversary of its Grant Date.

7.4    Exercise of SAR. A SAR shall be exercisable at such times and be subject
to such restrictions and vesting conditions as the Committee shall in each
instance approve, which terms and restrictions need not be the same for each
grant or for each Participant.

7.5    Notice of Exercise. A SAR shall be exercised by the delivery of a notice
of exercise to the Company or an agent designated by the Company in a form
specified or accepted by the Committee, or by complying with any alternative
procedures that may be authorized by the Committee, setting forth the number of
Shares with respect to which the SAR is to be exercised.

7.6    Settlement of SARs. Upon the exercise of a SAR, pursuant to a notice of
exercise properly completed and submitted to the Company in accordance with
Section 7.5, a Participant shall be entitled to receive payment from the Company
in an amount equal to the product of (a) and (b) below:

(a)    The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price.

(b)    The number of Shares with respect to which the SAR is exercised.

Payment shall be made in cash, Shares or a combination thereof as provided for
under the applicable Award Agreement. Any Shares issued in payment of a SAR are
subject to the transfer restrictions set forth in Section 14.3.

Section 8. Restricted Stock

8.1    Grant of Restricted Stock. Subject to the terms and conditions of this
Plan, Restricted Stock Awards may be granted to Participants in such number of
Shares, and upon such terms, and at any time and from time to time as shall be
determined by the Committee. Each grant of Restricted Stock shall be evidenced
by an Award Agreement.

8.2    Nature of Restrictions. Each grant of Restricted Stock may be subject to
a requirement that a Participant pay a stipulated purchase price for each Share
of Restricted Stock, and shall be subject to a Period of Restriction that shall
lapse upon the satisfaction of such vesting conditions as are determined by

 

13



--------------------------------------------------------------------------------

the Committee and set forth in an applicable Award Agreement. Such conditions or
restrictions may include, without limitation, one or more of the following:

(a)    That the Shares of Restricted Stock may not be transferred in any fashion
prior to their applicable vesting date,

(b)    That the Shares of Restricted Stock may vest only to the degree that
specific performance goals are achieved,

(c)    That the Shares of Restricted Stock may vest only upon completion of a
specified period of continuous employment or other service and to the degree
that specific performance goals have been achieved, or

(d)    That the Shares of Restricted Stock may vest only upon completion of a
specified period of continuous employment or other service.

8.3    Delivery of Shares. Unvested Shares subject to a Restricted Stock Award
shall be evidenced by a book-entry in the name of the Participant with the
Company’s transfer agent or Plan agent or by one or more stock certificates
issued in the name of the Participant. Any such stock certificate shall be
deposited with the Company or its designee, together with an assignment separate
from the certificate, in blank, signed by the Participant, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby. Any book-entry Shares shall be subject to comparable
restrictions and corresponding stop transfer instructions. Upon the vesting of
Shares of Restricted Stock, and the Company’s determination that any necessary
conditions precedent to the release of vested Shares (such as satisfaction of
tax withholding obligations and compliance with applicable legal requirements)
have been satisfied, such vested Shares shall be made available to the
Participant in such manner as may be prescribed or permitted by the Committee.
Such vested Shares are subject to the transfer restrictions set forth in
Section 14.3.

8.4    Voting Rights. As set forth in a Participant’s applicable Award
Agreement, the Committee shall determine the extent to which a Participant
holding Shares of Restricted Stock shall be granted the right to exercise full
voting rights with respect to those Shares.

8.5    Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code
Section 83(b). If permitted by the Award Agreement and a Participant makes an
election pursuant to Code Section 83(b) concerning a Restricted Stock Award, the
Participant shall be required to file promptly a copy of such election with the
Company.

8.6    Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.3, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Americold Realty Trust 2017 Equity Incentive Plan and a Restricted Stock Award
Agreement entered into between the registered owner and Americold Realty Trust.
Copies of such Plan and Agreement are on file in the offices of Americold Realty
Trust, 10 Glenlake Parkway, South Tower, Suite 600, Atlanta, Georgia 30328.”

 

14



--------------------------------------------------------------------------------

Section 9. Restricted Stock Units

9.1    Grant of Restricted Stock Units. Subject to the terms and conditions of
this Plan, Restricted Stock Units may be granted to Participants in such number,
and upon such terms, and at any time and from time to time as shall be
determined by the Committee. A grant of Restricted Stock Units shall not
represent the grant of Shares but shall represent a promise to deliver a
corresponding number of Shares or the value of such number of Shares based upon
the completion of service, performance conditions, or such other terms and
conditions as specified in the applicable Award Agreement over the Period of
Restriction. Each grant of Restricted Stock Units shall be evidenced by an Award
Agreement.

9.2    Nature of Restrictions. Each grant of Restricted Stock Units shall be
subject to a Period of Restriction that shall lapse upon the satisfaction of
such vesting conditions as are determined by the Committee and set forth in an
applicable Award Agreement. Such conditions or restrictions may include, without
limitation, one or more of the following:

(a)    That the Restricted Stock Units may not be transferred in any fashion,
subject to Section 14.1;

(b)    That the Restricted Stock Units may vest only to the degree that specific
performance goals are achieved;

(c)    That the Restricted Stock Units may vest only upon completion of a
specified period of continuous employment or other service and to the degree
that specific performance goals have been achieved; or

(d)    That the Restricted Stock Units may vest only upon completion of a
specified period of continuous employment or other service.

9.3    Voting Rights. A Participant shall have no voting rights with respect to
any Restricted Stock Units granted hereunder.

9.4    Settlement and Payment of Restricted Stock Units. Unless otherwise
elected by the Participant as permitted under the Award Agreement, or otherwise
provided for in the Award Agreement, Restricted Stock Units shall be settled
upon the date such Restricted Stock Units vest (or as soon as administratively
practicable thereafter). Such settlement shall be made in Shares unless
otherwise specified in the Award Agreement. Any Shares issued in settlement of
Restricted Stock Units are subject to the transfer restrictions set forth in
Section 14.3.

Section 10. Performance Shares

10.1    Grant of Performance Shares. Subject to the terms and conditions of this
Plan, Performance Shares may be granted to Participants in such number, and upon
such terms and at any time and from time to time as shall be determined by the
Committee. Each grant of Performance Shares shall be evidenced by an Award
Agreement.

10.2    Value of Performance Shares. Each Performance Share shall have a value
equal to the Fair Market Value of a Share on the Grant Date. The Committee shall
set performance goals that, depending on the extent to which they are met over
the specified Performance Period and the satisfaction of applicable
service-based vesting conditions, shall determine the number of Performance
Shares that shall vest, which may be greater than the target number of
Performance Shares granted, and be paid to a Participant.

 

15



--------------------------------------------------------------------------------

10.3    Earning of Performance Shares. After the applicable Performance Period
has ended, the number of Performance Shares earned by the Participant for the
Performance Period shall be determined as a function of the extent to which
the applicable corresponding performance goals have been achieved. This
determination shall be made by the Committee.

10.4    Form and Timing of Payment of Performance Shares. The Company shall pay
at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Shares in the form of Shares unless otherwise
specified in the Award Agreement. Any Shares issued in settlement of Performance
Shares are subject to the transfer restrictions set forth in Section 14.3.

Section 11. Performance Units

11.1    Grant of Performance Units. Subject to the terms and conditions of this
Plan, Performance Units may be granted to a Participant in such number, and upon
such terms and at any time and from time to time as shall be determined by the
Committee. Each grant of Performance Units shall be evidenced by an Award
Agreement.

11.2    Value of Performance Units. Each Performance Unit shall have an initial
notional value equal to a dollar amount determined by the Committee. The
Committee shall set performance goals in its discretion that, depending on the
extent to which they are met over the specified Performance Period and the
satisfaction of applicable service-based vesting conditions, will determine the
number of Performance Units that shall vest (which may be greater than the
target number of Performance Units granted), the settlement value of each
Performance Unit (if variable), and the settlement amount to be paid to the
Participant.

11.3    Earning of Performance Units. After the applicable Performance Period
has ended, the number of Performance Units earned by the Participant over the
Performance Period shall be determined as a function of the extent to which
the applicable corresponding performance goals have been achieved. This
determination shall be made by the Committee.

11.4    Form and Timing of Payment of Performance Units. The Company shall pay
at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Units in the form of cash or in Shares or in
a combination thereof, as specified in a Participant’s applicable Award
Agreement. Any Shares issued in settlement of Performance Units are subject to
the transfer restrictions set forth in Section 14.3.

Section 12. Other Stock-Based Awards and Cash-Based Awards

12.1    Grant of Other Stock-Based Awards and Cash-Based Awards.

(a)    Subject to the terms and conditions of this Plan, the Committee may grant
Other Stock-Based Awards not otherwise described by the terms of this Plan to a
Participant in such amounts and subject to such terms and conditions, as the
Committee shall determine. Such Awards may involve the transfer of actual Shares
to Participants, or payment in cash or otherwise of amounts based on the value
of Shares.

 

16



--------------------------------------------------------------------------------

(b)    The Committee may grant Cash-Based Awards not otherwise described by the
terms of this Plan to a Participant in such amounts and upon such terms as the
Committee shall determine.

(c)    Each grant of Other Stock-Based Awards and Cash-Based Awards shall be
evidenced by an Award Agreement and/or subject to a subplan or special
provisions approved by the Committee.

12.2    Value of Other Stock-Based Awards and Cash-Based Awards. Each Other
Stock-Based Award shall be expressed in terms of Shares or units based on
Shares, as determined by the Committee. Each Cash-Based Award shall specify a
payment amount or payment range as determined by the Committee. If the Committee
exercises its discretion to establish performance goals, the number and/or value
of Cash-Based Awards or Other Stock-Based Awards that shall be paid to the
Participant will depend on the extent to which such performance goals are met
and any service-based payment conditions are satisfied.

12.3    Payment of Other Stock-Based Awards and Cash-Based Awards. Payment, if
any, with respect to Cash-Based Awards and Other Stock-Based Awards shall be
made in accordance with the terms of the applicable Award Agreement in the form
of cash, Shares or other forms of Awards under this Plan or a combination of
cash, Shares and other forms of Awards. The determination of the form in which
Awards subject to this Section 12 will be paid shall be made by the Committee,
unless the Committee chooses to provide in an applicable Award Agreement that a
Participant may elect, in accordance with such procedures and limitations as the
Committee may specify, the form in which such an Award will be paid. To the
extent any Award subject to this Section 12 is to be paid in other forms of
Awards under this Plan, such Awards issued in payment shall be valued for
purposes of such payment at their fair value on the Grant Date of such Awards.
If the Committee permits a Participant to elect to receive some or all of an
amount that would otherwise be payable in cash under an Award subject to this
Section 12 in Shares or other forms of Awards, the Committee may also provide in
the applicable Award Agreement that the Fair Market Value of the Shares or the
Grant Date fair value of the other forms of Awards may exceed the amount of cash
that otherwise would have been payable.

Section 13. Effect of Termination of Service

Each Award Agreement evidencing the grant of an Award shall provide for the
following:

(a)    The extent to which a Participant shall vest in or forfeit such Award as
a result of or following the Participant’s Termination of Service.

(b)    With respect to an Award in the form of an Option or SAR, the extent to
which a Participant shall have the right to exercise the Option or SAR following
the Participant’s Termination of Service.

The foregoing provisions shall be determined by the Committee, shall be included
in each Award Agreement entered into with each Participant, need not be uniform
among all Award Agreements and may reflect distinctions based on the reasons for
termination.

Section 14. Transferability of Awards and Shares

14.1    Transferability of Awards. Except as provided in Section 14.2, Awards
shall not be transferable other than by will or the laws of descent and
distribution or, subject to the consent of the Committee, pursuant to a domestic
relations order entered into by a court of competent jurisdiction. No Awards
shall be subject, in whole or in part, to attachment, execution or levy of any
kind; and any

 

17



--------------------------------------------------------------------------------

purported transfer in violation of this Section 14.1 shall be null and void. The
Committee may establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable or Shares
deliverable in the event of, or following, the Participant’s death may be
provided.

14.2    Committee Action. The Committee may, in its discretion, approve a
Participant’s transfer, by gift, of an Award (except in the case of an ISO), on
such terms and conditions as the Committee deems appropriate and to the extent
permissible with Code Section 409A and applicable securities laws, (i) to an
“Immediate Family Member” (as defined below) of the Participant, (ii) to an
inter vivos or testamentary trust in which the Award is to be passed to the
Participant’s designated beneficiaries, or (iii) to a charitable institution.
Any transferee of the Participant’s rights shall succeed and be subject to all
of the terms of the applicable Award Agreement and this Plan, including
restrictions on further transferability, compliance with applicable securities
laws, and providing required investment representations. “Immediate Family
Member” means any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, a trust in which any of these persons have more than
fifty (50%) percent of the beneficial interest, a foundation in which any of
these persons (or the Participant) control the management of assets, and any
other entity in which these persons (or the Participant) own more than fifty
(50%) percent of the voting interests.

14.3    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under this Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded or under any blue sky or state securities laws applicable to
such Shares.

Section 15. Performance-Based Compensation

15.1    Performance-Based Compensation. The Committee, in its sole discretion,
may designate any Award as Performance-Based Compensation upon grant.

15.2    Performance Measures. The performance goals upon which the grant,
payment or vesting of an Award that is intended to qualify as Performance-Based
Compensation are conditioned must be based on one or more of the following
Performance Measures:

(a)    Total shareholder return (on an absolute and/or relative basis measured
against comparable peers or a real estate index),

(b)    Net operating income,

(c)    Funds from operations or adjusted funds from operations,

(d)    Funds available for distribution,

(e)    Dividends or funds available for distribution payment,

(f)    Returns on assets, returns on investment, returns on capital or returns
on equity,

(g)    Operating expenses/costs,

 

18



--------------------------------------------------------------------------------

(h)    Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment),

(i)    Earnings per share,

(j)    Earnings before or after either, or any combination of, interest, taxes,
depreciation, or amortization,

(k)    Economic value added (net operating profit after tax minus the sum of
capital multiplied by the cost of capital) or economic value created,

(l)    Gross or net earnings or income,

(m)    Gross or net operating margins,

(n)    Gross or net operating profits,

(o)    Gross or net sales or revenues,

(p)    Market share,

(q)    Net earnings or net income (before or after taxes),

(r)    Operating efficiency and/or property operating expense savings,

(s)    Productivity ratios and measures,

(t)    Customer satisfaction survey results,

(u)    Strategic business objectives (including objective project milestones),

(v)    Personal professional objectives (including implementation of policies
and plans, negotiations or completions of transactions, and development of
long-term business goals)

(w)    Successful negotiation or renewal of contracts with new or existing
customers,

(x)    Transactions relating to acquisitions or divestitures, or

(y)    Operating portfolio metrics including leasing and tenant retention.

Any Performance Measure(s) may, as the Committee, in its sole discretion deems
appropriate, (i) relate to the performance of the Company or any Subsidiary as a
whole or any business unit, division or segment of the Company or any Subsidiary
or any combination thereof, (ii) be compared to the performance of a group of
comparator companies, or published or special index, (iii) be based on change in
the Performance Measure over a specified period of time and such change may be
measured based on an arithmetic change over the specified period (e.g.,
cumulative change or average change), or percentage change over the specified
period (e.g., cumulative percentage change, average percentage change or
compounded percentage change), (iv) relate to or be compared to one or more
other Performance Measures, or (v) any combination of the foregoing. The
Committee also has the authority to provide for accelerated vesting of any Award
based on the achievement of performance goals pursuant to the Performance
Measures specified in this Section 15.

 

19



--------------------------------------------------------------------------------

Performance goals shall be established by the Committee as set forth in this
Section 15, and may be set forth in the applicable Award Agreement. With regard
to a particular Performance Period, the Committee, in its sole discretion,
shall, within the first 90 days of a Performance Period, determine the length of
the Performance Period (provided any such Performance Period shall be not less
than one fiscal quarter in duration), the type(s) of Performance-Based
Compensation Awards to be issued, and the Performance Measures that will be used
to establish the performance goals. Following the completion of a Performance
Period, the Committee shall review and certify in writing whether, and to what
extent, the performance goals for the Performance Period have been achieved and,
if so, calculate and certify in writing the amount of the Performance-Based
Compensation Awards earned for the period.

15.3    Evaluation of Performance. The Committee may provide in any Award
intended to qualify as Performance-Based Compensation that any evaluation of
performance may, among other things, include or exclude the impact, if any, on
reported financial results of any of the following events that occurs during a
Performance Period: (a) asset write-downs, (b) litigation, claims, judgments or
settlements, (c) changes in tax laws, accounting principles or other laws or
provisions, (d) reorganization or restructuring programs, (e) acquisitions or
divestitures, (f) foreign exchange gains and losses or (g) gains and losses that
are treated as unusual in nature or infrequent in their occurrence and which are
disclosed in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders.
Notwithstanding any other provision of the Plan, payment or vesting of any such
Award that is intended to qualify as Performance-Based Compensation shall not be
made until the Committee certifies in writing that the applicable performance
goals and any other material terms of such Award were in fact satisfied, except
as otherwise provided in Section 15.3.

15.4    Adjustment of Performance-Based Compensation. The Committee shall have
no discretion to increase the amount payable pursuant to Awards that are
intended to qualify as Performance-Based Compensation beyond the amount that
would otherwise be payable upon attainment of the applicable performance
goal(s). The Committee may not waive the achievement of the applicable
performance goals, except in the case of the Participant’s death or disability
or a Change in Control. The Committee shall, however, retain the discretion to
decrease the amount payable pursuant to such Awards below the amount that would
otherwise be payable upon attainment of the applicable performance goal(s),
either on a formula or discretionary basis or any combination, as the Committee
determines, in its sole discretion.

Section 16. Nonemployee Trustee Awards

16.1    Awards to Nonemployee Trustees. The Committee shall approve all Awards
to Nonemployee Trustees. The terms and conditions of any grant of any Award to a
Nonemployee Trustee shall be set forth in an Award Agreement.

16.2    Awards in Lieu of Fees. The Committee may permit a Nonemployee Trustee
the opportunity to receive an Award in lieu of payment of all or a portion of
future trustee fees (including but not limited to cash retainer fees and meeting
fees) or other type of Awards pursuant to such terms and conditions as the
Committee may prescribe and set forth in an applicable sub-plan or Award
Agreement. If the Committee permits a Participant to elect to receive payment of
all or a portion of future trustee fees that would otherwise be payable in cash
in the form of an Award, the Committee may also provide in the applicable Award
Agreement that the Grant Date fair value of the Award may exceed the amount of
cash that otherwise would have been payable.

 

20



--------------------------------------------------------------------------------

16.3    Annual Award Limit. Equity-based Awards granted to Nonemployee Trustees
shall be subject to the following limitation: The maximum number of Shares
subject to any (i) Award of Options, (ii) Award of Restricted Stock or
(iii) Award of Restricted Stock Units, which may be granted to any Nonemployee
Trustee during any calendar year shall be 50,000 Shares. Notwithstanding the
foregoing, the annual award limit set forth in this Section 16.3 shall (i) not
apply to any Awards granted in connection with the initial public offering of
the Shares, (ii) solely apply to Awards granted under this Plan and (iii) not
apply to Shares or Share equivalents granted to a Nonemployee Trustee in lieu of
all or any portion of such Nonemployee Trustee’s cash-based trustee fees.

Section 17. Effect of a Change in Control

17.1    Default Vesting Provisions. Unless otherwise provided for in an Award
Agreement, and except to the extent that an Award meeting the requirements of
Section 17.2(a) (a “Replacement Award”) is provided to the Participant pursuant
to Section 4.4 to replace an existing Award (the “Replaced Award”), upon a
Change in Control, all then-outstanding Awards shall vest in accordance with
paragraphs (a), (b) and (c) below.

(a)    Outstanding Options and SARs. Upon a Change in Control, a Participant’s
then-outstanding Options and SARs that are not vested shall immediately become
fully vested (and, to the extent applicable, all performance conditions shall be
deemed satisfied at target performance) and, subject to Section 17.3,
exercisable over the exercise period set forth in the applicable Award
Agreement.

(b)    Outstanding Awards, other than Options and SARs, Subject Solely to a
Service Condition. Upon a Change in Control, subject to Section 17.3, a
Participant’s then-outstanding Awards, other than Options and SARs, that are not
vested and as to which vesting depends solely on the satisfaction of a service
obligation by the Participant to the Company or any Subsidiary shall become
fully vested and shall be settled in cash, Shares or a combination thereof as
provided for under the applicable Award Agreement within thirty (30) days
following such Change in Control (except to the extent that settlement of the
Award must be made pursuant to its original schedule in order to comply with
Code Section 409A).

(c)    Outstanding Awards, other than Options and SARs, Subject to a Performance
Condition. Upon a Change in Control, subject to Section 17.3, a Participant’s
then-outstanding Awards, other than Options and SARs, that are not vested and as
to which vesting depends upon the satisfaction of one or more performance
conditions shall immediately vest and all performance conditions shall be deemed
satisfied as if target performance was achieved and shall be settled pro rata,
based on the proportion of the applicable Performance Period that lapsed through
the date of the Change in Control, in cash, Shares or a combination thereof as
provided for under the applicable Award Agreement within thirty (30) days
following such Change in Control (except to the extent that settlement of the
Award must be made pursuant to its original schedule in order to comply with
Code Section 409A); notwithstanding that the applicable Performance Period,
retention period or other restrictions and conditions have not been completed or
satisfied.

17.2    Definition of Replacement Award.

(a)    An Award shall meet the conditions of this Section 17.2(a) (and hence
qualify as a Replacement Award) if: (i) it is of the same type as the Replaced
Award (or, it is of a different type as the

 

21



--------------------------------------------------------------------------------

Replaced Award, provided that the Committee, as constituted immediately prior to
the Change in Control, finds such type acceptable); (ii) it has an intrinsic
value at least equal to the value of the Replaced Award; (iii) it relates to
publicly traded equity securities of the Company or its successor in the Change
in Control or another entity that is affiliated with the Company or its
successor following the Change in Control; (iv) its terms and conditions comply
with Section 17.2(b); and (v) its other terms and conditions are not less
favorable to the holder of the Award than the terms and conditions of the
Replaced Award (including the provisions that would apply in the event of a
subsequent Change in Control). Without limiting the generality of the foregoing,
the Replacement Award may take the form of a continuation of the Replaced Award
if the requirements of the preceding sentence are satisfied. The determination
of whether the conditions of this Section 17.2(a) are satisfied shall be made by
the Committee, as constituted immediately before the Change in Control, in its
sole discretion. Without limiting the generality of the foregoing, the Committee
may determine the value of Awards and Replacement Awards that are stock options
or stock appreciation rights by reference to either their intrinsic value or
their fair value.

(b)    Upon an involuntary termination of service of a Participant (i) by the
Company other than for Cause, or (ii) to the extent specifically permitted in
the Participant’s Award Agreement, a termination by the Participant for “good
reason” (as defined in the Participant’s Award Agreement, change of control
agreement or employment agreement, as applicable), in either case occurring
within two years following the Change in Control, unless otherwise specified in
the award agreement and approved by the Committee as constituted prior to the
Change in Control, all Replacement Awards held by the Participant shall become
fully vested and free of restrictions and, in the case of Replacement Awards in
the form of (x) stock options or stock appreciation rights shall be fully
exercisable, (y) performance-based Awards shall be deemed to be satisfied at
target level performance and paid pro rata (based upon the proportion of the
applicable Performance Period that has lapsed through the date of the
Participant’s involuntary termination of service) upon or within 60 days of such
termination of service, or (z) service-based Awards (other than stock options or
stock appreciation rights) shall be paid upon or within 60 days of such
termination of service. Notwithstanding the foregoing, with respect to any Award
that is considered deferred compensation subject to Code Section 409A,
settlement of such Award shall be made pursuant to its original schedule if
necessary to comply with Code Section 409A.

17.3 Cashout of Awards.

(a)    Unless otherwise provided for in an Award Agreement, in the event of a
Change in Control, with respect to any outstanding Option or Stock Appreciation
Right, the Committee shall have discretion to cause a cash payment to be made to
the person who then holds such Option or Stock Appreciation Right, in lieu of
the right to exercise such Option or Stock Appreciation Right or any portion
thereof. In the event the Committee exercises its discretion to cause such cash
payment to be made, the amount of such cash payment shall be equal to the amount
by which (i) the aggregate Fair Market Value (on the date of the Change in
Control) of the Shares that are subject to such Option or Stock Appreciation
Right exceeds (ii) the aggregate Exercise Price or Grant Price (as applicable)
of such Shares under such Option or Stock Appreciation Right. If the aggregate
Fair Market Value (on the date of the Change in Control) of the Shares that are
subject to such Option or Stock Appreciation Right is less than the aggregate
Exercise Price or Grant Price (as applicable) of such Shares under such Option
or Stock Appreciation Right, such Option or Stock Appreciation Right shall be
cancelled without any payment.

(b)    Unless otherwise provided for in an Award Agreement, in the event of a
Change in Control, with respect to an Award (other than an Option or Stock
Appreciation Right) that would otherwise be payable in Common Shares, the
Committee shall have discretion to cause the payment of such Award to be made in
cash instead of Shares. In the event the Committee exercises its discretion to
cause such cash payment to be made, the amount of such cash payment shall be
equal to the aggregate Fair Market Value, on the date of the Change in Control,
of the Shares that would otherwise then be payable under such Award.

 

22



--------------------------------------------------------------------------------

Section 18. Dividends and Dividend Equivalents

18.1    Payment of Dividends on Restricted Stock. With respect to an Award of
Restricted Stock, the Committee may grant or limit the right of a Participant to
receive dividends declared on Shares that are subject to such Award to the
extent the Award is not yet vested. If the Committee grants the right of a
Participant to receive dividends declared on Shares subject to an unvested Award
of Restricted Stock, then such dividends shall be paid to the Participant as of
the applicable dividend payment dates or such other dates as determined by the
Committee and set forth in the applicable Award Agreement; provided however,
that in the case of an Award of Restricted Stock as to which vesting depends
upon the satisfaction of one or more performance conditions, such dividends
shall be subject to the same performance conditions and service conditions, as
applicable, as the underlying Award. Dividends shall be paid in cash or
reinvested in additional Shares or Awards by such formula and at such time and
subject to such limitations as may be determined by the Committee.

18.2    Payment of Dividend Equivalents on Awards Other than Options, SARs and
Restricted Stock. Except for Options, SARs and Restricted Stock, the Committee
may grant Dividend Equivalents on the units or other Share equivalents subject
to an Award based on the dividends actually declared and paid on outstanding
Shares. The terms of any Dividend Equivalents will be as set forth in the
applicable Award Agreement, including the time and form of payment and whether
such Dividend Equivalents will be credited with interest or deemed to be
reinvested in additional units or Share equivalents. Dividend Equivalents
payable with respect to the unvested portion of an Award whose vesting depends
upon the satisfaction of one or more performance conditions shall be subject to
the same performance conditions and service conditions, as applicable, as the
underlying Award.

Section 19. Beneficiary Designation

The Committee may, from time to time, establish procedures it deems appropriate
for a Participant to name a beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under this Plan is to be paid
in case of the Participant’s death before the Participant receives any or all of
such benefit. Each such designation shall revoke all prior designations by the
same Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing, including
electronically, with the Company during the Participant’s lifetime. In the
absence of any such beneficiary designation, benefits remaining unpaid or rights
remaining unexercised at the Participant’s death shall be paid to or exercised
by the Participant’s executor, administrator or legal representative.

Section 20. Rights of Participants

20.1    Employment and Service. Nothing in this Plan or an Award Agreement shall
(a) interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant’s employment with, or provision of
service to, the Company or any Subsidiary at any time or for any reason not
prohibited by law or (b) confer upon any Participant any right to continue the
Participant’s employment or service as a Trustee for any specified period of
time. Neither an Award nor any benefits arising under this Plan shall constitute
an employment or service contract with the Company or any Subsidiary and,
accordingly, subject to Sections 3 and 21, this Plan and the benefits hereunder
may be amended or terminated at any time in the sole and exclusive discretion of
the Board or Committee without giving rise to any liability on the part of the
Company, any Subsidiary, the Committee or the Board.

 

23



--------------------------------------------------------------------------------

20.2    Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

20.3    Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

Section 21. Amendment and Termination

21.1    Amendment and Termination of this Plan and Awards.

(a)    Subject to subparagraphs (b) and (c) of this Section 21.1, Section 21.3
and Section 21.4 of this Plan, the Board may at any time amend, suspend or
terminate this Plan, and the Board or Committee may at any time amend, suspend
or terminate any outstanding Award Agreement.

(b)    Without the prior approval of the Company’s shareholders and except as
provided for in Section 4.4, no Option or SAR Award may be (i) amended to reduce
the Exercise Price or the Grant Price thereof, as applicable; (ii) cancelled in
exchange for the grant of any new Option or SAR with a lower Exercise Price or
Grant Price, as applicable; or (iii) cancelled in exchange for cash, other
property or the grant of any new Award at a time when the Exercise Price of the
Option or the Grant Price of the SAR is greater than the current Fair Market
Value of a Share.

(c)    Notwithstanding the foregoing, no amendment of this Plan shall be made
without shareholder approval if shareholder approval is required (as provided
below or otherwise) pursuant to rules promulgated by any stock exchange or
quotation system on which Shares are listed or quoted or by applicable U.S.
state corporate laws or regulations, or applicable U.S. federal laws or
regulations, including but not limited to, the then-applicable requirements of
Rule 16b-3 of the Exchange Act or any requirements under the Code relating to
ISOs. Amendments to the Plan that require shareholder approval include, but are
not limited to: (i) except as is provided in Section 4.4, an increase the
maximum number of Shares which may be sold or awarded under the Plan or increase
the maximum limitations set forth in Section 4; (ii) a change the class of
persons eligible to receive Awards under the Plan; or (iii) an extension of the
duration of the Plan or the maximum period during which Options or SARs may be
exercised.

21.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.

(a)    Except as may be limited by Section 15 with respect to Awards intended to
qualify as Performance-Based Compensation, the Committee may make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events (including, without limitation, the events
described in Section 4.4) affecting the Company or the financial statements of
the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.

(b) Any subplan may provide that the Committee or its authorized delegate shall
retain the discretion to decrease the amount payable pursuant to a Cash-Based
Award granted under such subplan

 

24



--------------------------------------------------------------------------------

below the amount that would otherwise be payable upon attainment of the
applicable performance goal(s) over a Performance Period that does not exceed a
term of one (1) year, either on a formula or discretionary basis or any
combination, as the Committee or its authorized delegate determines is
appropriate.

(c)    The determination of the Committee (or its authorized delegate, if
applicable) as to any adjustments made pursuant to subparagraphs (a) and (b)
above shall be conclusive and binding on Participants under this Plan. By
accepting an Award under this Plan, a Participant agrees to any adjustment to
the Award made pursuant to this Section 21.2 without further consideration or
action.

21.3    Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, other than Sections 21.2 and 21.4, no termination or
amendment of this Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under this Plan, without the written
consent of the Participant holding such Award.

21.4    Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Board may amend this Plan and the Board or the
Committee may amend an Award Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of conforming this
Plan or an Award Agreement to (i) any law relating to plans of this or similar
nature (including, but not limited to Code Section 409A), and to the
administrative regulations and rulings promulgated thereunder, (ii) any
applicable stock exchange requirements and (iii) any compensation recoupment
policy adopted by the Company. By accepting an Award under this Plan, a
Participant agrees to any amendment made pursuant to this Section 21.4 to this
Plan and any Award without further consideration or action.

21.5    Deferred Compensation.

(a)    It is intended that any Award under this Plan shall either be exempt
from, or shall comply (in form and operation) with, Code Section 409A and shall
be limited, construed and interpreted in accordance with such intent. To the
extent that any Award is subject to Code Section 409A, it shall be paid in a
manner that is intended to comply with Code Section 409A, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto.
Notwithstanding anything herein to the contrary, any provision in the Plan that
is inconsistent with Code Section 409A shall be deemed to be amended to comply
with Code Section 409A and to the extent such provision cannot be amended to
comply therewith for any reason, such provision shall be null and void. The
Company shall have no liability to a Participant, or any other party, if an
Award that is intended to be exempt from, or compliant with, Code Section 409A
is not so exempt or compliant or for any action taken by the Committee or the
Company and, in the event that any amount or benefit under the Plan becomes
subject to penalties under Code Section 409A, responsibility for payment of such
penalties shall rest solely with the affected Participant and not with the
Company. Notwithstanding any contrary provision in the Plan or Award Agreement,
any payment(s) of “nonqualified deferred compensation” (within the meaning of
Code Section 409A) that are otherwise required to be made under the Plan to a
“specified employee” (as defined under Code Section 409A) as a result of such
employee’s separation from service (other than a payment that is not subject to
Code Section 409A) shall be delayed for the first six (6) months following such
separation from service (or, if earlier, the date of death of the specified
employee) and shall instead commence (in a manner set forth in the Award
Agreement) upon expiration of such delay period.

(b)    Notwithstanding any provision of the Plan and/or Award Agreement to the
contrary, the Company does not make any representation to any Participant or
beneficiary as to the tax consequences of

 

25



--------------------------------------------------------------------------------

any Awards made pursuant to this Plan, and the Company shall have no liability
or other obligation to indemnify or hold harmless the Participant or any
beneficiary for any tax, additional tax, interest or penalties that the
Participant or any beneficiary may incur as a result of the grant, vesting,
exercise or settlement of an Award under this Plan.

Section 22. General Provisions

22.1    Forfeiture Events.

(a)    In addition to the forfeiture events specified in paragraph (b) below,
the Committee may specify in an Award Agreement that the Participant’s rights,
payments and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable treatment of an Award. Such
events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
Termination of Service for Cause, or other conduct by the Participant that is
detrimental to the business or reputation of the Company and its Subsidiaries.

(b) Notwithstanding any other provisions in this Plan, any Award which is
subject to recovery under any law, government regulation, or stock exchange
listing requirement, or any policy adopted by the Company or determined by the
Committee and set forth in the applicable Award Agreement will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement or any policy
adopted by the Company or determined by the Committee and set forth in the
applicable Award Agreement, and the Committee, in its sole and exclusive
discretion, may require that any Participant reimburse the Company all or part
of the amount of any payment in settlement of any Award granted hereunder.

22.2    Tax Withholding.

(a)    Tax Withholding Generally. The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy applicable federal, state and local tax withholding
requirements, domestic or foreign, with respect to any taxable event arising as
a result of the grant, vesting, exercise or settlement of an Award to the
Participant under this Plan.

(b)    Share Withholding. Unless otherwise required by the Committee, the
Company may withhold, or permit a Participant to elect to have withheld, from a
payment in Shares the number of Shares having a Fair Market Value equal to the
amount required to be withheld to satisfy applicable federal, state and local
tax withholding requirements, domestic or foreign, or such greater amount up to
the maximum statutory withholding rate under applicable law as applicable to
such Participant, if such other greater amount would not result in adverse
financial accounting treatment as determined by the Committee (including in
connection with the effectiveness of FASB Accounting Standards Update 2016-09).

22.3    Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

 

26



--------------------------------------------------------------------------------

22.4    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

22.5    Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

22.6    Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. It is the intent of the Company that this Plan
satisfy, and be interpreted in a manner that satisfies, the applicable
requirements of Rule 16b-3, as promulgated under Section 16 of the Exchange Act,
so that Participants will be entitled to the benefit of Rule 16b-3 (or any
successor provisions) and will not be subject to short-swing liability under
Section 16 of the Exchange Act. If any provision of this Plan would conflict
with this intent, such provision to the extent possible shall be interpreted
and/or deemed amended so as to avoid such conflict.

22.7    Delivery of Shares. The Company shall have no obligation to issue or
deliver Shares under this Plan prior to:

(a)    Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

(b)    Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

22.8    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or deliver such Shares as to which such requisite
authority shall not have been obtained.

22.9    Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

22.10    Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company or any Subsidiaries operate or have
Employees or Trustees, the Committee, in its sole discretion, shall have the
power and authority to:

(a)    Determine which Subsidiaries shall be covered by this Plan;

(b)    Determine which Employees or Trustees outside the United States are
eligible to participate in this Plan;

(c)    Modify the terms and conditions of any Award granted to Employees or
Trustees outside the United States to comply with applicable foreign laws;

 

27



--------------------------------------------------------------------------------

(d)    Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
sub-plans and modifications to Plan terms and procedures established under this
Section 22.10 by the Committee shall be attached to this Plan document as
appendices; and

(e)    Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

22.11    Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

22.12    Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company or any Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be. All payments to be made hereunder shall be paid
from the general funds of the Company, or the Subsidiary, as the case may be,
and no special or separate fund shall be established, and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.

22.13    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

22.14    Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s retirement plans (both qualified and nonqualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant’s benefit.

22.15    Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

22.16    No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or a
Subsidiary to take any action that such entity deems to be necessary or
appropriate.

22.17    Governing Law and Construction. This Plan and each Award Agreement
shall be governed by the laws of the state of Georgia excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.

 

28



--------------------------------------------------------------------------------

Unless otherwise provided in the Award Agreement, recipients of an Award under
this Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Georgia to resolve any and all issues that may arise
out of or relate to this Plan or any related Award Agreement. This Plan shall be
construed in a manner consistent with the Company’s status as a real estate
investment trust (“REIT”). No Award shall be granted, and with respect to any
Award granted under this Plan, such Award shall not vest, be exercisable, or be
settled: (i) to the extent that the grant, vesting, or settlement of such Award
could cause the Participant or any other person to be in violation of the
ownership limit or any other provision of the Company’s organizing documents; or
(ii) if, in the discretion of the Committee, the grant, vesting, or settlement
of such Award could impair the Company’s status as a REIT.

22.18    Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may (i) deliver by email or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company) all documents relating to this Plan or
any Award thereunder (including without limitation, prospectuses required by the
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements) and (ii) permit Participant’s to electronically execute applicable
Plan documents (including, but not limited to, Award Agreements) in a manner
prescribed to the Committee.

22.19    No Representations or Warranties Regarding Tax Effect. Notwithstanding
any provision of this Plan to the contrary, the Company, Subsidiaries, the Board
and the Committee neither represent nor warrant the tax treatment under any
federal, state, local or foreign laws and regulations thereunder (individually
and collectively referred to as the “Tax Laws”) of any Award granted or any
amounts paid to any Participant under this Plan including, but not limited to,
when and to what extent such Awards or amounts may be subject to tax, penalties
and interest under the Tax Laws.

22.20    Indemnification. Subject to requirements of the laws of the state of
Georgia, each individual who is or shall have been a member of the Board, or a
Committee appointed by the Board, or an officer of the Company or other person
to whom authority was delegated in accordance with Section 3, shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf, unless such loss, cost, liability or expense is a result of his or her
own willful misconduct or except as expressly provided by statute. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such individuals may be entitled under the Company’s
Articles of Incorporation or Bylaws, as a matter of law or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

22.21    Successors. All obligations of the Company under this Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

22.22    Right of Offset. Subject to applicable legal requirements, including
Code Section 409A, the Company and its Subsidiaries shall have the right to
offset against the obligations to make payment or issue any Shares to any
Participant under this Plan, any outstanding amounts (including travel and

 

29



--------------------------------------------------------------------------------

entertainment advance balances, loans, tax withholding amounts paid by the
employer or amounts repayable to the Company or Subsidiary pursuant to tax
equalization, housing, automobile or other employee programs) such Participant
then owes to the Company or a Subsidiary and any amounts the Committee otherwise
deems appropriate pursuant to any tax equalization policy or agreement.

 

30